DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura (US 2019/0072957).
Regarding claim 1, Fujimura discloses a driver monitoring system comprising:
	an automated driving controller 7a, 7b, 7c, that allows hands-off operation in which a driver releases hands from a steering wheel 18 of a vehicle, and controls an automated steering driving in which the vehicle is automatically steered (paragraph 38); and
	a request notification controller 7d that notifies a hands-on request S43 for prompting the driver of the vehicle to perform a hands-on operation to hold the steering wheel, or a surrounding confirmation request for prompting the driver to perform a surrounding confirmation operation to confirm a surrounding condition (S44, S45, S47),
	wherein during the automated steering driving, the request notification controller is configured to notify the hands-on request S53 or the surrounding confirmation request again when an elapsed time from notification of the hands-on request or the surrounding confirmation request exceeds a criterion time (preset time, S45, figures 5-6).
Regarding claim 2, Fujimura discloses a steering touch sensor 18 for detecting a steering information of the steering wheel, wherein during the automated steering driving, the request notification controller is configured to reset the elapsed time when an execution of the hands-on operation is determined based on the steering information (paragraph 51).
Regarding claim 3, Fujimura discloses a driver monitor 15, 16, for monitoring a status of the driver of the vehicle (p. 30), wherein during the automated steering driving, the request notification controller is configured to reset the elapsed time when an execution of the surrounding confirmation operation is determined based on the driver monitor information obtained from the driver monitor (S36, p. 45).
Regarding claim 4, Fujimura discloses information acquisition equipment 19, 20-24, 14-16 to acquire vehicle surrounding information of the vehicle (figure 1), wherein during the automated steering driving, the request notification controller is configured to execute criterion time setting control for setting the criterion time in accordance with the vehicle surrounding information detected by the information acquisition equipment (p. 31-34).
Regarding claim 9, Fujimura discloses wherein in the criterion time setting control, the request notification controller is configured to notify the driver of a reason for change (S23, S33, S43, S53) when the criterion time is changed (p. 57).
Regarding claim 10, Fujimura discloses a driver monitoring method applied to a vehicle, the vehicle comprising an automated driving controller 7a, 7b, 7c, that allows hands-off operation in which a driver releases hands from a steering wheel 18 of the vehicle, and controls an automated steering driving in which the vehicle is automatically steered (p. 38), and a request notification controller 7d that notifies a hands-on request S43 for prompting the driver of the vehicle to perform a hands-on operation to hold the steering wheel, or a surrounding confirmation request for prompting the driver to perform a surrounding confirmation operation to confirm a surrounding condition (S44, S45, S47),
	the driver monitoring method comprising a process (figure 2) of, during the automated steering driving, notifying the hands-on request S53 or the surrounding confirmation request again when an elapsed time from notification of the hands-on request or the surrounding confirmation request exceeds a criterion time (preset time, S45, figures 5-6).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibata, Ishioka, and Matsumura disclose driver monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                 Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
April 9, 2022